DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims Status:
	Claims 1-2, 4, 6-10 and 12-14 are pending.
	Claims 3, 5 and 11 are cancelled.
	Claims 6-9 and 12-14 are withdrawn from consideration.
	Claims 1-2 and 4 are amended.
	Claims 1-2, 4 and 10 are examined as follow:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Vasiliev et al (US20140360515A1 Previously cited), in view of Rinehart et al (US9681688B1 previously cited) and further in view of Church (US2008/0093575A1 Previously cited).
	Regarding claim 1, Vasiliev discloses an aerosol delivery component (refer to Vasiliev fig.20) for a vapor provision system (refer to Vasiliev title “heating smokeable material”), comprising:
an air inlet (air inlet #14);
a tank (thermal insulation 18, fig.20) configured to hold a source liquid (smokeable material #5); 
refer to the “arrow” in fig.20) connected to the air inlet (air inlet #14) and extending through the aerosol delivery component (refer to Vasiliev fig.20), a first section of the aerosol delivery component (housing 7, energy source 2, controller 12 and air inlet 14, fig.20) defining a first portion of the airflow path (refer to annotated “1st flow path” in ZoomIn fig.20) and a second section of the aerosol delivery component (heating element 3, heating chamber 4, smokable material 5, mouthpiece 6, insulation material 18 and inlet and outlet valve 24, fig.20), defining a second portion of the airflow path (refer to annotated “2nd flow path” in ZoomIn fig.20); 
a heating element (heating element 3, fig.20) in the airflow path (refer to “1st and 2nd  airflow path” annotated in ZoomIn-2 fig.20), the heating element (heating element 3, fig.20) configured to vaporize the source (smokeable material #5, fig.20) delivered from the tank (heating chamber #4, fig.20)  to form an aerosol (refer as “smoke” in Monsees); and 
an airflow adjuster (inlet valve #24, fig.20) comprising a planar element (refer to fig.20) interposed between the first section (housing 7, energy source 2, controller 12 and air inlet 14, fig.20) and the second section (heating element 3, heating chamber 4, smokable material 5, mouthpiece 6, insulation material 18 and inlet and outlet valve 24, fig.20), the airflow adjuster (valve #24, fig.20) located in the airflow path (refer to “1st and 2nd  airflow path” annotated in Zoom In fig.20) downstream from the air inlet (air inlet #14) and upstream of the heating element (heating element 3, fig.20).

    PNG
    media_image1.png
    216
    475
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    382
    343
    media_image2.png
    Greyscale

Vasiliev does not disclose an airflow adjuster having at least one aperture therethrough; the planar element being rotatable such that the aperture can be brought into and out of alignment with the airflow path to alter a size of a bore of the airflow path at a location of the element along a continuous range. 
Rinehart discloses the airflow adjuster (refer to Rinehart Fig.12) comprises a planar element (#25 rotatable piece, refer to Rinehart Fig.12 shown above in claim 1) and having at least one aperture (#24’ outlet on #25 rotatable piece) through the planar element (#25 rotatable piece, refer to Rinehart Fig.12 shown above), the planar element (#25 rotatable piece, refer to Rinehart Fig.12 shown) being rotatable such that the aperture (#24’ outlet on #25 rotatable piece) can be brought into and out of alignment with the airflow path (airflow path from “#44 air inlet” to “#24 outlet”) at a location of the element (#25 rotatable piece, refer to Rinehart Fig.12 shown).

    PNG
    media_image3.png
    294
    419
    media_image3.png
    Greyscale

	Church discloses the teaching of provide a range of rotary motion between open and closed position (refer to abstract cited: “…A wedge member is mounted for rotation within the valve chamber and has a range of rotary motion between open and closed positions of said valve and a non-uniform wall thickness throughout said range of rotary motion…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Vasiliev’s invention with an airflow adjuster having at least one aperture therethrough; the planar element being rotatable such that the aperture can be brought into and out of alignment with the airflow path to alter a size of a bore of the airflow path at a location of the element, as taught by Rinehart, in order to provide the capability of adjusting the amount of aerosol drawn with each puff and a fuller mouth feeling during inhalation of the aerosol [refer to Rinehart Col 15 line 40-44 cited: “the consumer can adjust the amount of aerosol drawn with each puff. The outlets 24, 24' can be formed in the mouth end insert 8 such that the outlets 24, 24' diverge to provide a fuller mouth feel during inhalation of the aerosol”].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the modified Vasiliev’s invention with an airflow adjuster that has a continuous range of airflow control, as taught by Church, in order to provide a range of rotary motion between open and close position (refer to Abstract cited: “…A wedge member is mounted for rotation within the valve chamber and has a range of rotary motion between open and closed positions of said valve and a non-uniform wall thickness throughout said range of rotary motion…”).

Regarding claim 2, the modification of Vasiliev, Rinehart and Church discloses substantially all features set forth in claim 1, Vasiliev further discloses the airflow adjuster (valve #24) is spaced from the air inlet (air inlet #14) by a portion of the airflow path (refer to “arrow” in fig.20) (refer to Vasiliev fig.20 shown above).

Regarding claim 3, the modification of Vasiliev, Rinehart and Church discloses substantially all features set forth in claim 1, Vasiliev does not disclose the airflow adjuster comprises an element movable into and out of the airflow path to alter a size of a bore of the airflow path at a location of the element.
	Rinehart discloses wherein the airflow adjuster (refer to Rinehart Fig.12 shown below) comprises an element (#24’ outlet on #25 rotatable piece) movable into and out of the airflow path (airflow path that go through #24 outlet on #27 stationary piece) to alter a size of a bore (refer as the size of #24 intake on #27 stationary piece) of the airflow path (airflow path from “#44 air inlet” to “#24 outlet”) at a location of the element (#24’ outlet on #25 rotatable piece)(refer to Rinehart Fig.12 shown above).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vasiliev’s invention with the airflow adjuster comprises an element movable into and out of the airflow path to alter a size of a bore of the airflow path at a location of the element, as taught by Rinehart, in order to provide the capability of adjusting the amount of aerosol drawn with each puff and a fuller mouth feeling during inhalation of the aerosol [refer to Rinehart Col 15 line 40-44 cited: “the consumer can adjust the amount of aerosol drawn with each puff. The outlets 24, 24' can be formed in the mouth end insert 8 such that the outlets 24, 24' diverge to provide a fuller mouth feel during inhalation of the aerosol”].

	Regarding claim 4, the modification of Vasiliev, Rinehart and Church discloses substantially all features set forth in claim 3, Vasiliev does not discloses the element is movable by rotation.
	Rinehart discloses the element (#24’ outlet on #25 rotatable piece) is movable by rotation (refer to Rinehart Fig.12 shown above).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vasiliev component with the element is movable by rotation, as taught by Rinehart, in order to provide the capability of adjusting the amount of aerosol drawn with each puff and a fuller mouth feeling during inhalation of the aerosol [refer to Rinehart Col 15 line 40-44 cited: “the consumer can adjust the amount of aerosol drawn with each puff. The outlets 24, 24' can be formed in the mouth end insert 8 such that the outlets 24, 24' diverge to provide a fuller mouth feel during inhalation of the aerosol”].

	Regarding claim 10, the modification of Vasiliev, Rinehart and Church discloses substantially all features set forth in claim 1, Vasiliev does not disclose the airflow path comprises two or more airflow paths at a location of the adjuster.
	Rinehart discloses wherein the airflow path (airflow path from “#44 air inlet” to “#24 outlet”) comprises two or more airflow paths (refer to Rinehart Fig.12 shown above for the  two “#24’ intake” on “#25 rotatable piece”) at a location of the adjuster (refer to Rinehart Fig.12 shown above).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vasiliev component with the airflow path comprises two or more airflow paths at a location of the adjuster, as taught by Rinehart, in order to provide the capability of adjusting the amount of aerosol drawn with each puff and a fuller mouth feeling during inhalation of the aerosol [refer to Rinehart Col 15 line 40-44 cited: “the consumer can adjust the amount of aerosol drawn with each puff. The outlets 24, 24' can be formed in the mouth end insert 8 such that the outlets 24, 24' diverge to provide a fuller mouth feel during inhalation of the aerosol”].

Response to Amendment
With respect to the Drawing Objection: the applicant’s amendment filed on February 15th 2022 that overcame the Drawing Objection in the previous office action.
With respect to the Claim Objection the applicant’s amendment filed on February 15th 2022 that overcame the Claim Objection in the previous office action. 
With respect to the Rejection 112b: the applicant’s amendment/argument filed on February 15th 2022 that overcame the  Rejection 112b  in the previous office action.
With respect to the Rejection 112a: the applicant’s amendment/argument filed on February 15th 2022 that overcame the  Rejection 112a  in the previous office action.
With respect to the Rejection 112d: the applicant’s amendment/argument filed on February 15th 2022 that overcame the  Rejection 112d  in the previous office action. 

Response to Argument
Applicant's arguments with respect to claims 1-4 and 10, filed February 15th 2022 have been fully considered:
	Applicant’s argument on the Drawing Objection, “continuous range” and 112d rejection are persuasive, therefore, the Drawing Objection, 112a and 112d Rejection have been withdrawn.

Applicant’s argument: “…The radial offset of the outlets which is key for the rotating piece to operate would not allow any alignment with the central airflow path in Vasiliev, and no amount of rotation would enable the outlets to be brought into and out of alignment with the airflow path. Even if the person having ordinary skill in the art decided that some adjustment of airflow amount was desirable in Vasiliev (and there is nothing in Vasiliev to prompt this idea), he or she would not attempt to use the rotatable piece of Rinehart. The two designs are therefore wholly incompatible, MPEP § 2145(III), and any such combination would necessarily modify the principle of operation of one or both references (see MPEP § 2143.01).
Furthermore, Rinehart very specifically teaches the use of the rotatable piece 25 at the mouthend of the described e-vaping device, within the mouthend insert 8, for the express purpose of adjusting the amount of aerosol which enters the user's mouth. See column 15 lines 31-44. In order to achieve this, the rotatable piece has to be placed downstream of the heater, after the location of aerosol formation. This is contrary to the valve 24 in Vasiliev, which in common with the airflow adjuster of claim 1, is upstream of the heater and operates to control airflow between the air inlet and the heater, in other words, the amount of air that reaches the heater. 
The person having ordinary skill in the art would therefore be taught by Rinehart only that in order to adjust the amount of already-formed aerosol that leaves a device and enters the user's mouth, a rotatable piece with apertures can be used. It is not obvious from Rinehart that this type of adjustment could usefully be applied at other locations, and in particular there is no suggestion that rotatable adjustment could be successfully deployed upstream of a heater, for the different purpose of adjusting the amount of airflow reaching the heater. 
Given that, as mentioned, Vasiliev is silent regarding adjustment of airflow amount, there is nothing whatsoever to prompt the person having ordinary skill in the art to use the rotatable piece 25 of Rinehart in place of the valve 24 of Vasiliev. 
The Office Action asserts that the combination would be obvious "in order to provide the capability of adjusting the amount of aerosol drawn with each puff and a fuller mouth feel during inhalation of the aerosol." However, in Rinehart, these effects are achieved specifically because the rotatable piece 25 is provided in the mouthpiece, downstream of the heater and after the location of aerosol formation. Placement in the upstream position of Vasiliev would not have the same effect and so the combination would not be attempted. MPEP § 2143 (citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)). …” in Remark Page 3-4.
	Examiner’s response: The applicant’s argument above is not persuasive, because:
	It is point out that Rinehart does not teach the “rotatable piece 25” can only be use in the mouth piece end (refer to Col 15 line 31-44 cited: “…As shown in FIGS. 11 and 12, in an alternative embodiment, the e-vaping device of FIGS. 1, 4, 6 and 8 can includes a mouth end insert 8 having a stationary piece 27 and a rotatable piece 25. Outlets 24, 24′ are located in each of the stationary piece 27 and the rotatable piece 25. One or more of the outlets 24, 24′ align as shown to allow aerosol to enter an adult vaper's mouth. However, the rotatable piece 25 can be rotated within the mouth end insert 8 so as to at least partially block one or more of the outlets 24 in the stationary mouth end insert 27. Thus, the consumer can adjust the amount of aerosol drawn with each puff. The outlets 24, 24′ can be formed in the mouth end insert 8 such that the outlets 24, 24′ diverge to provide a fuller mouth feel during inhalation of the aerosol.…”), therefore the rotatable piece 25” in place of Vasiliev’s “inlet valve 24”, to take advantage of the control of airflow.
	Furthermore, it is well known to a person skilled in the art that airflow path would inherently move along less resistance path, therefore the replacement with the Rinehart’s “rotatable piece 25” would not be impossible. In fact it would be very obvious.
	Also, the concept “rotation to enable the outlet to be brought into and out of alignment with the airflow path” is very obviously disclosed by Rinehart’s teaching of the “rotatable piece 25”. The key to applied such teaching is not about where or what  is “the central airflow”, it is about what is considered as an airflow path, in Rinehart’s teaching, Rinehart “outlet 24” that in flow connection with “outlet 24’” would consider as airflow path (refer to Rinehart fig.12 for detail), in this case, Vasiliev’s opening that covered by “inlet valve 24” (refer to Vasiliev fig. 20 and zoomin 20 for detail) would be considered as the airflow path. With such understand of Rinehart teaching in view of Vasiliev’s invention, it would be obvious to make such adjustment.
	Yet, furthermore, the modification of Vasiliev’s invention with Rinehart’s “rotatable piece 25” would not have modified the principle of operation of Vasiliev’s invention, because Vasiliev’s “inlet valve 24” would have the same purpose of restricting airflow.
	Finally, to restrict the airflow to the heater would also restrict the amount of aerosol drawn with each puff. 
	It is reminded that features “amount of aerosol” upon which applicant relies are not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitation from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is suggested that if such limitation amount of aerosol” is cited in the rejected claims, such argument of “amount of aerosol” would hold better ground of argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        February 26, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761